                 Case 7:19-cr-00578-CS Document 17 Filed 12/05/19 Page 1 of 1




                                                                                         December 5, 2019
VIA ELECTRONIC FILING
Honorable Cathy Seibel
United States District Court
Southern District of New York
United States Court House
300 Quarropas Street
White Plains, New York 10601

                                                     RE:      USA v. Juwan Caesar
                                                              19-CR-00578-CS-1

Dear Hon. Judge Seibel:

       As This Honorable Court is aware, we represent Mr. Juwan Caesar, Defendant in the above
referenced matter. Mr. Caesar is scheduled to appear in This Honorable Court on December 12, 2019
at 4:15 P.M. for Conference.

      However, Defense Counsel is still reviewing discovery and are in negotiations with AUSA
Matthew Andrews who consents to this request.

       Therefore, we respectfully request that the conference in this matter be adjourned until January
27, 2020 at 4:15 P.M., or January 29, 2020 at 4:15 P.M. or January 30, 2020 at 4:15 P.M. or at any
time thereafter that is convenient to This Honorable Court. We understand that the additional time this
may take is excludable.

      Thank you for your courtesies in advance.
                                                               Respectfully yours,

                                                              /s/ Hanna H. Shoshany
                                                              Hanna H. Shoshany
HHS/mpk                                   Conference adjourned to 1/29/20 at 4:15 pm. The time between now and then is
cc: AUSA Matthew Andrews, Esq.            hereby excluded under the Speedy Trial Act in the interests of justice. I find the ends
    (via electronic)                      of justice served by the exclusion outweigh the best interests of the public and the
                                          defendant in a speedy trial because it will enable Defendant to continue review of
                                          discovery and engage in discussions regarding a possible disposition without trial.


                                          12/6/19
